internal_revenue_service number release date index number ---------------------- ---------------------------------- ------------------------------------------------- --------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------------ telephone number ---------------------- refer reply to cc intl br1 plr-127055-17 date january ty ------- legend taxpayer ---------------------------------------------------------------------------------------------------- ---------------------------------- date country a percentage u s partnership_tax_year u s real_property accountant dear ---------------- ---------------------- ---------- --------------- ----------------------------------------- ------- -------------------------- ---------------------- this is in reply to a letter dated -----------------------requesting an extension of time under sec_301_9100-3 for taxpayer to file a form_8848 consent to extend the time to assess the branch_profits_tax under regulations sec_1_884-2 and c the ruling contained in this letter is based upon facts and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of plr-127055-17 the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process facts taxpayer is a corporation that was organized in date under the laws of country a taxpayer does not have an office or any employees in the united_states taxpayer holds a percentage interest in u s partnership and serves as its managing member u s partnership does not have an office or any employees up to and including tax_year taxpayer through u s partnership was engaged in the leasing of u s real_property pursuant to net leases since taxpayer’s formation including tax_year accountant has been solely responsible for the preparation of taxpayer’s forms f u s income_tax return of a foreign_corporation for the tax years prior to tax_year accountant reported taxpayer’s u s real_property leasing income on its forms 1120-f as income effectively connected with the conduct of a u s trade_or_business pursuant to an election made under sec_882 of the internal_revenue_code accountant also reported taxpayer’s branch_profits_tax under sec_884 if any on the forms 1120-f in tax_year u s partnership distributed to taxpayer its interest in the u s real_property and taxpayer immediately sold its interest in the u s real_property to an unrelated corporation within the meaning of sec_1_884-2t at the end of tax_year taxpayer did not have any assets from which it derived income or with respect to which a disposition would result in gain constituting income effectively connected with the conduct of a u s trade_or_business taxpayer’s interest in u s partnership no longer constituted a u s asset within the meaning of sec_1_884-1 accountant prepared and filed taxpayer’s form 1120-f for tax_year but did not attach a form_8848 to the return the internal_revenue_service irs discovered that a form_8848 had not been attached to taxpayer’s form 1120-f for tax_year during an examination of the form 1120-f taxpayer subsequently consulted its legal adviser and took action to request an extension of time to file a form_8848 under sec_301_9100-3 taxpayer has notified the irs examining agent of this request law and analysis sec_1_884-2t provides in relevant part that a foreign_corporation shall not be subject_to the branch_profits_tax for the taxable_year in which it completely terminates all of its u s trade_or_business within the meaning of sec_1 2t a taxpayer represents as required by sec_1_884-2t at the close of tax_year taxpayer did not own any u_s_assets within the meaning of sec_1_884-1 plr-127055-17 neither taxpayer nor a related corporation within the meaning of sec_1_884-2t has used or will use directly or indirectly in the conduct_of_a_trade_or_business in the united_states at any time during the three-year period following the close of tax_year a any of the u_s_assets of the terminated u s trade_or_business b any property attributable to those assets or c any property attributable to effectively_connected_earnings_and_profits of taxpayer for tax_year and taxpayer did not have any income that was or was treated as effectively_connected_income during the three-year period following the close of tax_year sec_1_884-2t also requires that the foreign_corporation execute a waiver of the period of limitations for the branch_profits_tax in the year of complete termination sec_1_884-2 provides that this waiver must be executed on form_8848 or substitute form on or before the date including extensions prescribed for filing the foreign corporation’s income_tax return for the year of complete termination and extend the period of assessment of the branch_profits_tax for the year of complete termination to a date not earlier than the close of the sixth taxable_year following that taxable_year sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the standards set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-3 provides standards for extensions of time for making regulatory elections when the deadline for making the election is other than a due_date prescribed by statute sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government based on the facts and circumstances of this case we conclude that taxpayer satisfies sec_301_9100-3 and hereby grant taxpayer an extension of time to file a signed form_8848 and attach it to an amended form 1120-f within days from the date of this ruling letter plr-127055-17 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically as provided in sec_301_9100-1 the granting of an extension of time is not a determination that taxpayer is otherwise eligible to file form_8848 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely elizabeth u karzon branch chief branch associate chief_counsel international enclosure copy for purposes cc
